Citation Nr: 0905971	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-17 025	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.

2.  Entitlement to service connection for right ankle, 
bilateral hip, lumbar spine, and cervical spine disabilities, 
claimed as due to ankylosing spondylitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


TTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1976 to April 1980.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  In November 2007, the case was before the Board when 
it was remanded for further development.  In December 2008, 
the Board referred the case to the Veterans Health 
Administration (VHA) for an advisory medical opinion.

Historically, at the videoconference hearing the issues were 
characterized as whether new and material evidence had been 
received to reopen claims of service connection for 
disability of various joints, all claimed as secondary to 
ankylosing spondylitis.  Upon further review of the 
procedural history the Board agreed (as noted in the November 
2007 Remand) with the August 2007 contentions of the 
Veteran's representative that the matter of service 
connection for ankylosing spondylitis was not previously 
specifically addressed; accordingly, the issues were 
recharacterized as de novo claims.


FINDINGS OF FACT

1.  Ankylosing spondylitis was not noted on the Veteran's 
service entrance examination; however, there is clear and 
unmistakable evidence that ankylosing spondylitis pre-existed 
service.

2.  Competent evidence establishes that due, at least in 
part, to activities in service, the Veteran's ankylosing 
spondylitis increased in severity therein beyond its natural 
progression.

3.  Competent (medical) evidence establishes that the 
Veteran's right ankle, bilateral hip, lumbar spine and 
cervical spine disabilities, to include arthritic changes, 
are substantially due to his ankylosing spondylitis.
CONCLUSIONS OF LAW

1.  Service connection for ankylosing spondylitis is 
warranted.  38 U.S.C.A. §§ 1111, 1131, 1153 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

2.  Service connection for right ankle, bilateral hip, lumbar 
spine, and cervical spine disabilities as secondary to 
ankylosing spondylitis is warranted.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as this 
decision grants the benefits sought, there is no reason to 
belabor the impact of the VCAA in the matters, as any error 
or failure in notice or duty to assist would be 
nonprejudicial. 

Criteria, Factual Background and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease 
incurred in service.  38 C.F.R. § 3.303(d).  Disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).

A veteran is presumed to be in sound condition upon entrance 
into service, except for defects, infirmities or disorders 
noted when examined, accepted, and enrolled for service, or 
where evidence or medical judgment is such as to warrant a 
finding that the disease or injury existed before acceptance 
and enrollment. 38 U.S.C.A. § 1111.

Pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in 
order to rebut the presumption of soundness on entry into 
service, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
this rebuttal standard attaches.  See Cotant v. Principi, 17 
Vet. App. 116 (2003).

A pre-existing injury or disease is considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  It is the Secretary's burden to rebut the 
presumption of in-service aggravation by clear and 
unmistakable evidence.  See Laposky v. Brown, 4 Vet. App. 331 
(1993); Akins v. Derwinski, 1 Vet. App. 228 (1991); see also 
VAOPGCPREC 3-2003.
For compensation purposes, the term "aggravation" has 
specific meaning, based on the controlling statute and 
regulation and judicial interpretation of the relevant law.  
A pre-existing disease or injury will be presumed to have 
been aggravated by service if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt 
v. Derwinski, 1 Vet. App. 292 (1991); Jensen v. Brown, 4 Vet. 
App. 304 (1993).  Evidence of the veteran being asymptomatic 
on entry into service, with an exacerbation of symptoms 
during service, does not constitute evidence of aggravation.  
Green v. Derwinski, 1 Vet. App. 320 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  Verdon v. 
Brown, 8 Vet. App. 529 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the 
claimant.38 U.S.C.A. § 5107(b).

Service connection for ankylosing spondylitis:

The Veteran's service treatment records (STR) include a 
service entrance examination that noted he had experienced 
spontaneous swelling of his right knee three or four years 
earlier and had arthritis diagnosed.  An orthopedic 
consultation determined that he was fit for enlistment, with 
normal knee examination and X-rays.  The examiner noted there 
was no evidence of arthritis.  STRs also note that he was 
seen and treated intermittently from February to November 
1978 with complaints of recurrent back pain and radiating 
bilateral leg pain.  The Veteran was placed on limited duty 
for low back pain from February to March 1978 with 
instructions of no running, jumping, crawling, PT, marching 
over 1/2 mile, prolonged standing (over 15 minutes/per hour).  
He was again placed on profile in July 1978 for low back and 
left hip pain with the same instructions as the profile in 
February.  On an April 1980 STR, synovitis of the right ankle 
was noted.  At that time, the Veteran also reported 
occasional low back pain.  X-rays of the right ankle and 
lumbar spine were normal.  Probable Reiter's syndrome, and 
history of low back syndrome, no evidence of any spondylitis 
radiography were diagnosed.  On separation examination, an 
orthopedic consultation was recommended due to complaints of 
right foot and ankle pain/tenderness.  It was noted that he 
was separated without medical clearance.

On October 1980 VA examination Reiter's syndrome was 
diagnosed.

Postservice records include a private medical report dated in 
August 1984 which notes probable ankylosing spondylitis.  The 
Veteran complained of bilateral hip discomfort and had 
limitation of spine motion.  A February 1989 treatment record 
notes marked stiffness of the lumbar spine, with the 
peripheral joints doing a little better.  A November 1995 
treatment record notes that the veteran was in an automobile 
accident the prior month and was wearing a neck collar.  A 
November 2002 VA treatment record notes a diagnosis of 
lumbosacral spine degenerative joint disease.  A September 
2003 private treatment record notes ankylosing spondylitis 
with some peripheral joint involvement including the hip and 
left ankle.  A November 2003 lumbosacral spine X-ray report 
notes findings consistent with severe ankylosing spondylitis.

On January 2004 VA examination the diagnoses were bilateral 
ankle tendonitis; symptomatic severe degenerative 
osteoarthritis of the lumbar spine secondary to severe 
ankylosing spondylitis; symptomatic bilateral hip 
osteoarthritis secondary to ankylosing spondylitis; 
symptomatic severe osteoarthritis of the cervical spine 
secondary to severe ankylosing spondylitis.  The examiner 
noted that the Veteran began having back pain following his 
separation from service.  He provided an opinion that the 
Veteran "has all the signs of ankylosing spondylitis which 
is a hereditary condition that most likely he had before he 
enlisted in the service and did follow the normal progression 
of the disease through all the years.  The evidence shows too 
that the [V]eteran has a brother with the same condition and 
all these symptoms that he has are secondary to his severe 
ankylosing spondylitis, not related to any activity or injury 
or event while he was on active duty."

Pursuant to the Board remand, the Veteran was scheduled for 
an examination.  On January 2008 VA examination, the examiner 
noted at the outset that the Veteran suffered an on-the-job 
injury in January 2005 which has resulted in paralysis from 
the midchest level distally.  He opined:
"Ankylosing spondylitis can initially start with 
involvement of a joint rather than a spinal segment and 
with a family history of this disease (mother and 
brother) most certainly this could be suggestive of an 
early indicator of this disease. . . .The presence of 
preservice knee swelling therefore could likely as not 
be the first evidence of a progressive disease 
process."

Regarding the symptoms noted in service, the examiner opined:

"In the opinion of this physician, the complaints 
presented while in the service were most likely as not 
due to progression of the natural course of ankylosing 
spondylitis on the basis of the information presented."

As this opinion did not allow the Board to make a 
determination under the standard of proof necessary, a VHA 
medical expert advisory opinion was sought.

In his January 2009 opinion, the consulting physician (a VA 
staff Rheumatologist) opined [after reviewing the veteran's 
file]:  "It is as likely as not that any chronic 
rheumatologic abnormality that developed in service 
represented a permanent increase in severity of the veterans 
pre-service spondyloarthropathy beyond its natural 
progression."  The rationale offered was:

"The natural progression of spondyloarthropathies is 
highly variable.  Evidence exists that heavy 
exertion/physical loading of inflamed joints can 
contribute to more severe joint deformity, disability, 
and secondary sclerosis subsequently.  The [Veteran's] 
history of serving the infantry at a time that his joint 
inflammation in the neck, back, knees, and ankle was 
clinically active is as likely as not to have led to 
more severe manifestations of spondyloarthropathy and 
osteoarthritis in these joints than would otherwise have 
developed."

The Veteran is entitled to a presumption of soundness on 
service entry as to ankylosing spondylitis as no such 
disability was noted on examination for induction.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  However, based on his 
description of pre-service symptoms, VA examiners and a 
consulting VA rheumatologist made competent (medical) 
findings that the Veteran's ankylosing spondylitis pre-
existed service.  These findings constitute clear evidence 
that his ankylosing spondylitis pre-existed his service.  
Accordingly, the presumptive of soundness on entry in service 
is rebutted.

The analysis of the Veteran's claim proceeds to consideration 
whether his ankylosing spondylitis was aggravated by his 
service.  As symptoms of the disease were noted in service, 
he is entitled to a presumption that it was aggravated by 
service.  As noted above, this presumption can only be 
rebutted by clear and unmistakable evidence of nonaggravation 
(essentially, under the regulatory guidelines of what 
constitutes aggravation, outlined above, clear and 
unmistakable evidence that the disability did not increase in 
severity during service).

The Board finds that there is no clear and unmistakable 
evidence of non-aggravation.  The record contains 
documentation of continual problems and treatment for 
ankylosing spondylitis since service.  The evidence of 
ankylosing spondylitis in service and of persistent 
symptoms/pathology continuing thereafter (i.e. low back, 
bilateral leg, right foot and ankle, bilateral hip, neck 
disabilities) suggests that the ankylosing spondylitis 
increased in severity during service. 

While the January 2004 VA examiner opined that the Veteran's 
disability was hereditary and that such disability followed 
the normal progression of the disease through all the years, 
he did not offer rationale as to how he came to that 
conclusion.  Notably, he stated that the Veteran started to 
have back complaints following service, which would indicate 
that he had not reviewed the entire record as the Veteran 
clearly presented orthopedic complaints in service, and was 
assigned a limited duty physical profile based on such 
complaints. 

The January 2008 VA examiner opined that it was more likely 
than not that the subsequent complaints were a natural 
progression of the disease process.  There was no detailed 
explanation of rationale for the opinion; furthermore, it is 
not couched in terms that satisfy the "clear and 
unmistakable" legal standard for rebutting the presumption 
of aggravation.

The January 2009 consulting rheumatologist opined, in 
essence, that the Veteran's ankylosing spondylitis was 
aggravated beyond natural progression.  He explained the 
rationale for the opinion, noting that the natural 
progression of the disease was highly variable, and that 
medical literature indicated that exertion/physical loading 
of joints (such as associated with military life) contributed 
to more severe joint deformity, disability, and secondary 
sclerosis subsequently [emphasis added].  This opinion 
supports the Veteran's claim and, as it is by an expert in 
the field and is accompanied by an explanation of rationale, 
is highly probative evidence in this matter.  

As was noted clearly above, the veteran is entitled to a 
presumption of aggravation, which is rebuttable only by clear 
and unmistakable evidence of non-aggravation.  Rather than 
clear and unmistakable evidence of non-aggravation, the 
record instead shows that activity in service caused an 
increase in pathology of ankylosing spondylitis beyond 
natural progression.  The presumption of aggravation is not 
rebutted, and service connection for ankylosing spondylitis 
is warranted.

Service connection for right ankle, bilateral hip, lumbar 
spine, and cervical spine disabilities, as secondary to 
ankylosing spondylitis:

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  
This requirement is met as postservice records to include 
private and VA records show diagnoses of bilateral ankle 
tendonitis; severe degenerative osteoarthritis of the lumbar 
spine; bilateral hip osteoarthritis; severe osteoarthritis of 
the cervical spine.  (2) Evidence of a service-connected 
disability.  This requirement is also met, as the Veteran's 
ankylosing spondylitis is now service connected.  And  (3) 
Competent evidence of a nexus between the service-connected 
disability and the disability for which secondary service 
connection is claimed.  This requirement is also met as the 
VA examiners have opined (specifically the January 2004 VA 
examiner) that such disabilities are secondary to the 
Veteran's ankylosing spondylitis.

In light of the foregoing, the Board finds that all of the 
requirements for establishing secondary service connection 
are met, and that service connection for right ankle, 
bilateral hip, lumbar spine, and cervical spine disabilities 
(to include arthritic changes) secondary to the Veteran's 
service-connected ankylosing spondylitis is warranted.


ORDER

Service connection for ankylosing spondylitis is granted.

Service connection for right ankle, bilateral hip, lumbar 
spine, and cervical spine disabilities as secondary to 
service-connected ankylosing spondylitis is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


